DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 22-34 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	This application is a 35 USC 111(a) filing that claims benefit under 35 USC 120 as a continuation of US 15/199,108 filed on 30 Jun. 2016, which is a continuation in part of US 13/514,074 filed on 6 Jun. 2012, which is a 35 USC 371 National Stage filing of PCT/EP2010/069758 filed on 15 Dec. 2010 and claims benefit under 35 USC 119(a)-(d) to foreign application No. UK 0922023.7 filed on 17 Dec. 2009.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 Feb. 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 22-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neumeyer et al. (US 6,537,522 B1; issued 25 Mar. 2003; see IDS filed 11 Feb. 2021), in view of Chesis et al. (Int. J. Radiat. Appl. Instrum. Part A; published 1990; see IDS filed on 11 Feb. 2021).

	Neumeyer et al. teach neuroprobes for mapping monoamine reuptake sites (see title).  Neumeyer et al. teach 2-β-carboxymethoxy-3-β-(4-iodophenyl)-8-(3-fluoropropyl)-nortropane. A solution of 2-β-carbomethoxy-3-β-(4-iodophenyl)nortropane (1.0 mmol) (formula III), 1-bromo-3-fluoropropane (1.1. mmol) and triethylamine (0.5 mL, 3.6 mmol) in toluene was stirred under an atmosphere of dry nitrogen and heated to reflux.  The residue chromatographed on a silica column.  Found: C, 50.31; H, 5.34; N, 3.15 (>90% of formula IIIA) (see col. 10).  Neumeyer et al. teach a general procedure for N-alkylation of nor-β-CIT (formula III).  N-alkylation reactions are typically carried out with nor-β-CIT. To a solution of nor-β-CIT and triethylamine in absolute EtOH or anhydrous toluene is added alkyl bromide and KI.  The solvent is removed under reduced pressure and the residues passed through a silica gel column (see col. 13).  Neumeyer et al. teach filtration (col. 9) and flash chromatography (see col. 10).
	Neumeyer et al. do not disclose a method comprising alkylation with alkylating agent of formula F-(CH2)mI in the presence of a base and a solvent and the that the composition has less than 1% of a trans-esterified impurity compound, analyzed by HPLC of formula (V).
	Chesis et al. teach the comparison of bromo- and iodoalkyl triflates for 18F-radiolabeling of amines (see title).  Chesis et al. teach that a HPLC detector response was quantitatively measured with standard samples of N-nordiprenorphine and N-(3-fluoropropyl)-N-nordiprenorphine in order to permit determination of yields when the unlabeled alkylating agents were used (see pg. 262).  Chesis et al. teach N-alkylation reaction, solvent dependence.  In DMF and MeCN yields were significantly better with the iodinated alkylating agent than with the brominated one (see pg. 263).  Chesis et al. teach amine concentration dependence and time and temperature dependence (see pg. 263, Figs. 4 and 5).  Chesis et al. found that radiochemical yields are significantly improved by using 1-[18F]fluoro-3-iodopropane compared with 1-bromo-3-[18F]fluoropropane.  This ~75% increase is apparent over the entire range of amine concentration studied (see pg. 264).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Neumeyer et al. (method of preparing a composition comprising a compound of formula (IIIA) comprising alkylation of an amine of formula (III) with an alkylating agent of formula F-(CH2)3Br in the presence of a base and solvent) as taught by Chesis et al. because it would have been expected to advantageously enable a composition comprising 2-β-carboxymethoxy-3-β-(4-iodophenyl)-8-(3-fluoropropyl)-nortropane under mild conditions and in improved yield.  The amount of trans-esterified impurity compound analyzed by HPLC is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  See MPEP 2044.05.II.  A person of ordinary skill in the art would have arrived at a trans-esterified impurity of less 1% in order to arrive at optimal yield and purity of the composition.  The amount of base equivalents is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person of ordinary skill in the art would have arrived at 1.1 mol base equivalents through routine experimentation in order to achieve optimal yield while minimizing the amount of base used in the alkylation step.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618